Citation Nr: 1610068	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  13-33 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to a compensable disability rating for left ear hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from April 1958 to March 1961.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

The Veteran's left ear hearing loss is manifested by no worse than auditory acuity Level II.  The Veteran's right ear is not service connected.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard August 2011 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided a VA examination in May 2012.  The examination is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations for the opinion provided.  

In a February 2016 appellate brief, the Veteran's representative requested that the Veteran be afforded a new VA examination in connection with the rating claim on appeal, because the most recent VA examination took place several years ago and was conducted in a "sterile" and "quiet" environment that does not reflect the true severity of the Veteran's disability.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  The Veteran has not asserted, and the record as it currently stands does not reflect, that his left ear symptoms have increased in severity since he was last examined.  

To the extent to which the Veteran's representative argues that the examination is not adequate as it was conducted in a "sterile" and "quiet" environment, the Board notes that the applicable regulations set for the type and manner of testing required specifically indicate speech discrimination test be conducted in a controlled setting (not under "real world" conditions), and the rating of hearing loss disability involves the mechanical application of the rating schedule.  Neither the Veteran, nor his representative, have t argued that the examination was otherwise inadequate.  The testing method is appropriate.  See Martinak v. Nicholson, 21 Vet. App. 477 (2007).  Thus, VA's duty to assist has been met.  

II. Legal Criteria and Analysis

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

A September 2008 rating decision established service connection for left ear hearing loss, effective December 12, 2007.  A noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100 was assigned.  Service connection for hearing loss in the right ear was further denied.  The Veteran submitted the current claim for an increased evaluation for left ear hearing loss in August 2011.  

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric Level I for essentially normal acuity, through numeric Level XI for profound deafness.  38 C.F.R. § 4.85.  

The rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86, but the Veteran's test results do not meet the numerical criteria for such a rating.  In this regard, his pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are not 55 decibels or more, nor are the average pure tone thresholds 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz , in either ear.  Thus, application of 38 C.F.R. § 4.86 is not warranted, and his bilateral hearing loss is to be rated by the usual method.  

If impaired hearing is service-connected in only one ear, in order to determine the percent evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for impairment of Level I.  38 C.F.R. § 4.85(f).  In this case, the Veteran's right ear is not service connected.  Therefore his right ear will be assigned a designation of Level I.  Compensation is payable for paired disabilities even if one is not service connected, including hearing impairment, but those provisions are not met in this case.  See 38 C.F.R. § 3.383.  

VA and private treatment records indicate the Veteran was treated for left ear otitis externa in February 2011.  His wife was concerned that his hearing had worsened in August 2011.  Private treatment records dated in February 2011 and March 2011 show moderate to severe mixed hearing loss in the left ear and treatment for diagnosed otitis externa.   

A May 2012 VA audiological examination report revealed pure tone thresholds, in decibels, in the Veteran's left ear, as follows:  





HERTZ



500
1000
2000
3000
4000






LEFT
30
40
60
55
50

The average pure tone threshold in the Veteran's right ear was 51 decibels and the speech recognition ability, using the Maryland CNC Test, was 84 percent.  The diagnoses included sensorineural hearing loss in the Veteran's left ear.  The examiner indicated that the Veteran reported difficulty understanding speech whenever he was in a group of people.  He further had difficulty understanding speech when watching television or when talking on the telephone.  

The Board notes that the May 2012 VA audiological examination showed a decibel average and speech discrimination score that correlates to auditory acuity Level II in the left ear under Table VI of 38 C.F.R. § 4.85.  Because the Veteran's right ear is not service connected, it is designated with auditory acuity Level I.  Using Table VII of 38 C.F.R. § 4.85, those findings would warrant no more than a zero percent (noncompensable) rating under Diagnostic Code 6100.  

The private treatment records referenced include a March 2011 audiogram.  The record does not affirmatively show that the Maryland CNC test was used, which is required for an adequate rating.  Nevertheless, even though the audiometric readings appear to be similar to somewhat worse than the May 2012 examination, the evidence in the private audiogram would not result in a higher rating even if Maryland CNC was used.  With the nonservice-connected right ear being a level I impairment, a compensable rating would still not be warranted for the service-connected left ear.

Based on the evidence during the period of the appeal, the Veteran's hearing tests do not support findings that would warrant more than the initially assigned zero percent (noncompensable) rating.  The Board is sympathetic to the Veteran's contentions that his service-connected left ear hearing loss is more severe than the current rating reflects.  However, applying the rating criteria to the audiological test results does not warrant a higher (compensable) rating.  In sum, the preponderance of the evidence is against the claim for entitlement to a higher (compensable) rating for left ear hearing loss; there is no doubt to be resolved; and a higher rating is not warranted.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The above determination is based upon consideration of applicable rating provisions.  The VA examination report and other evidence of record describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak 21 Vet. App. at 447.  It was noted that the Veteran has difficulty understanding speech in groups of people, and over the television and telephone.  Such effects do not take the Veteran's case outside the norm as to warrant referral for consideration of any higher evaluation on an extraschedular basis as the effects are based on the underlying hearing loss, which is contemplated by the record.  See 38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Extraschedular consideration based on collective impact of service-connected disabilities has not been expressly raised or reasonably raised by the record.


ORDER

A higher (compensable) disability rating for left ear hearing loss is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


